Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 01/07/2021.  Claims 1-25 are pending.
Response to Arguments

     Response to applicant’s argument with respect to the specification objects is moot as the applicant’s to the specification overcomes the objections, therefore, the Specification Objections withdrawn. 
     Applicant’s argument with respect to rejected claims 1-25 under Claim Rejections-35 U.S.C. 103 have been fully considered, but they are not persuasive.  
     Applicant argues (Remarks pages 8-10) that Ashowrth in view of Nguyen fail to teach “A vehicle on-frequency repeater system comprising: a donor antenna; a server antenna; a first direction amplification path communicatively coupled between the donor antenna and the server antenna; a second direction amplification path communicatively coupled between the donor antenna and the server antenna; wherein the donor antenna is configured to be mounted on an exterior of a vehicle; and wherein the server antenna is configured to be mounted on the exterior of the vehicle or is mounted facing substantially away from the vehicle to provide an amplified radio frequency signal about the vehicle for communicating with a wireless device” “located outside of the vehicle”, Examiner disagrees, Applicant completely ignores discussing and acknowledging the main reference (Ashowrth) being similar to applicant’s invention and current claim limitations, as the broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art, Ashowrth clearly discloses a vehicle on-frequency repeater system (e.g., Fig. 1 and Fig. 2-13 (different and improved configurations)) 
    PNG
    media_image1.png
    361
    887
    media_image1.png
    Greyscale
     The repeater (120) includes a donor antenna (126) receives and transmits signals from/to network or base station (e.g. base station 130), server antenna (124) or coupling antenna links to mobile station (e.g., wireless device 110) or plurality of mobile stations (wireless device, cellular, terminal device, electronic device, etc.), signal amplifier (122), the communication path between the Donor antenna and Server antenna includes a frequency amplifier (122) for amplification of transmission signals between the Donor and Server antennas (e.g., more configurations shown in Figures 2-13), further, Ashowrth teaches “to provide coverage over a selected geographic area about the vehicle to a wireless device in the selected geographic area about the vehicle”, the booster/repeater (120) provides extended coverage area for the wireless device (110), for example, the reserved frequency bands for industrial, scientific, and medical (ISM, e.g., emergency medical etc.) (prg. [0039], lines 6-16), however, Ashowrth does not specifically shows the Server/coupling antenna being mounted outside a vehicle, that’s why a secondary reference is introduced, Nguyen dealing with vehicle frequency repeater or relay that links communication/connection between portable electronic device(s) (wireless device, cellular, mobile, terminal, etc.) and network station (e.g. base station), Nguyen teach a vehicle (300a or 300f) relay/repeater (302a) that includes amplifying processing (308a) and relay/repeater antenna(s) (e.g., 304a-1), the relay antenna that is similarly as applicant’s invention is mounted on exterior of the vehicle (300a or 300f) (e.g., Fig. 4, prg. [0057], lines 12-17). 
    PNG
    media_image2.png
    637
    1092
    media_image2.png
    Greyscale
further, applicant argues radio frequency signal about the vehicle for communicating with a wireless device located outside of the vehicle, the vehicle (300a or 300f) having (e.g., 304a-1) is capability of signal transmission to a wireless device(s) (e.g. portable electronic 104f) that is in the vicinity of the vehicle (300a or 300f), meaning the wireless device can be located inside and/or outside the vehicle, and the vehicle (300a or 300f) connects via relay antenna(s) to another wireless device (e.g., portable device 190f) outside the vehicle and network/base-station (e.g. Fig., 14, prg. [0017], lines 1-8). 
    PNG
    media_image3.png
    515
    771
    media_image3.png
    Greyscale
Therefore, Ashowrth and Nguyen are analogous to applicant’s teachings, and that is why they do obviate applicant’s invention (Further, refer to below action).   
Claim Rejections 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 First Paragraph, New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

    Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, in independent claim 1 “…a wireless device located outside of the vehicle.” (claim 1, line 13, amendment 1/7/2021) is not described in the application as filed, although, specification discuss transmission to a wireless device as shown in Figure 1 and throughout the applicant’s specification, however, it fails to specify, describe, and define in the applicant specification including drawings (Figures 1-4) as to any wireless device is located outside of a the vehicle, therefore, the above limitations are undefined and the new added limitations is new matter. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

     Claim 1-25 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Ashowrth (Ashowrth et al., U. S. Publication No. 20170111864) in view of Nguyen (Nguyen et al., U. S. Publication No. 20140148093).       Regarding independent claim 1, Ashowrth discloses a vehicle on-frequency repeater system (e.g., Fig. 1-2, prg. [0011], [0019], lines 1-6, 16-17, vehicle on-frequency booster/ repeater communication system) comprising: a donor antenna (e.g., Fig. 1-2, a donor antenna (126, 210) for communication transmission with base station (130)); a server antenna (e.g., Fig. 1, 2, server antenna (124, 230) or coupling antenna for communication transmission with device(s) (110)) [located outside of the vehicle]; a first direction amplification path communicatively coupled between the donor antenna and the server antenna (e.g., first directional path is the connections between antenna 210 (donor) and antenna 230 (server or coupling antenna)); a second direction amplification path communicatively coupled between the donor antenna and the server antenna (e.g., second directional path is the connections between antenna 210 (donor) and antenna 230 (server)); wherein the donor antenna is configured to be mounted on an exterior of a vehicle (e.g., the donor antenna (210) is an exterior antenna); and wherein the server antenna is configured to be mounted on the exterior of the vehicle or is mounted facing substantially away from the vehicle to provide an amplified radio frequency signal about the vehicle for communicating with a wireless device [located outside of the vehicle] (e.g., Fig. 6, 11, prg. [0055], lines 3-4, [0057], lines 20-21, the two outside antennas (610, 1144, 640, 1110) are spacing from each other to avoid interferences).       Ashowrth, does not specifically teach the server antenna is configured to be mounted on the exterior of the vehicle, however, in related art dealing with vehicle relay (repeater) having two antennas (Nguyen, e.g., Fig. 4-5, prg. [0055], lines 1-4, 15-18, Relay 302a (Repeater) for vehicle, having antennas 304a-1 (donor antenna) communication transmission with the base station (108a), and antenna 304a-3 (server antenna or coupling antenna) mounted on the vehicle (300a or 300f) relaying communication transmission to electronic device(s) (104a)), Nguyen teaches the server antenna is configured to be mounted on the exterior of the vehicle (e.g., Fig. 4, 14, prg. [0057], lines 1-2, 12-17, the relay (302a) antenna 304a-3 (server antenna or coupling antenna) and the antenna 304a-1 (donor antenna) are mounted externally onto the vehicle (300a or 300f)).      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Nguyen’s repeater (relay) antenna 304a-3 (server antenna) with Ashowrth’s repeater (120/200) to provide the repeater system with a server antenna that can be mounted on the exterior of the vehicle for improving wireless communication between base station and electronic devices within a vehicle (Nguyen, e.g., Abstract, lines 9-12, prg. [0073], lines 17-20).      Regarding independent claim 14, Ashowrth discloses a vehicle on-frequency repeater system (e.g., Fig. 1-2, prg. [0011], [0019], lines 1-6, 16-17, vehicle on-frequency booster/ repeater communication system) comprising: a donor antenna operable to be mounted on an exterior of a vehicle (e.g., Fig. 1-2, prg. [0040], lines 5-7, a donor antenna (126, 210) for communication transmission with base station (130)); a server antenna operable to be mounted on the exterior of the vehicle (e.g., [0040], lines 31-32, antenna (12, 230) (server antenna) communicating with electronic device (110) and alike inside the vehicle) vehicle and directed to provide coverage over a selected geographic area about the vehicle to a wireless device in the selected geographic area about the vehicle (e.g., [0039], lines 6-16, providing extended coverage area for the wireless device (110) that includes reserved frequency bands for industrial, scientific, and medical (ISM, e.g., emergency medical etc.)); and, a repeater communicatively coupled to the donor antenna and the server antenna (e.g., Fig. 1, Repeater 120 connecting donor antenna (126) with server antenna (124), prg. [0040], lines 1-2, Fig. 2, Booster (Repeater) 200 connecting donor antenna (210) with server antenna (230)).       Ashowrth, does not specifically teach the server antenna is configured to be mounted on the exterior of the vehicle, however, in related art dealing with vehicle relay (repeater) having two antennas (Nguyen, e.g., Fig. 4-5, prg. [0055], lines 1-4, 15-18, Relay 302a (Repeater) for vehicle, having antennas 304a-1 (donor antenna) communication transmission with the base station (108a), and antenna 304a-3 (server antenna) mounted on the vehicle (300a or 300f ) relaying communication transmission to electronic device(s) (104a)), Nguyen teaches the server antenna is configured to be mounted on the exterior of the vehicle (e.g., Fig. 4, prg. [0057], lines 1-2, 12-17, the relay (302a) antenna 304a-3 (server antenna) is mounted externally onto the vehicle (300a or 300f)).      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Nguyen’s repeater (relay) antenna 304a-3 (server antenna) with Ashowrth’s repeater (120/200) to provide the repeater system with a server antenna that can be mounted on the exterior of the vehicle for improving wireless communication between base station and electronic devices within a vehicle (Nguyen, e.g., Abstract, lines 9-12, prg. [0073], lines 17-20).      Regarding independent claim 22, Ashowrth discloses a method for installing a vehicle repeater system (e.g., Fig. 1-2, prg. [0011], [0019], lines 1-6, 16-17, vehicle on-frequency booster/ repeater communication system), comprising: mounting a donor antenna on an exterior of a vehicle (e.g., Fig. 1-2, prg. [0040], lines 5-7, a donor antenna (126, 210) for communication transmission with base station (130)); mounting a server antenna on the exterior of the vehicle or directing the server antenna towards the exterior of the vehicle (e.g., [0040], lines 31-32, antenna (12, 230) (server antenna) communicating with electronic device (110) and alike inside the vehicle) vehicle and directed to provide coverage over a selected geographic area about the vehicle to a wireless device in the selected geographic area about the vehicle (e.g., [0039], lines 6-16, providing extended coverage area for the wireless device (110) that includes reserved frequency bands for industrial, scientific, and medical (ISM, e.g., emergency medical etc.)); and, connecting the donor antenna and the server antenna to an on-frequency cellular repeater to provide an amplified radio frequency signal about the vehicle for communicating with a cellular communication system (e.g., Fig. 1, Repeater 120 connecting donor antenna (126) with server antenna (124), prg. [0040], lines 1-7, Fig. 2, Booster (Repeater) 200 connecting donor antenna (210) with server antenna (230)).      Ashowrth, does not specifically teach the server antenna is configured to be mounted however, in related art dealing with vehicle relay (repeater) having two antennas (Nguyen, e.g., Fig. 4-5, prg. [0055], lines 1-4, 15-18, Relay 302a (Repeater) for vehicle, having antennas 304a-1 (donor antenna) communication transmission with the base station (108a), and antenna 304a-3 (server antenna) mounted on the vehicle (300a or 300f ) relaying communication transmission to electronic device(s) (104a)), Nguyen teaches the server antenna is configured to be mounted on the exterior of the vehicle (e.g., Fig. 4, prg. [0057], lines 1-2, 12-17, the relay (302a) antenna 304a-3 (server antenna) and the antenna 304a-1 (donor antenna) are mounted externally onto the vehicle (300a or 300f)).      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Nguyen’s repeater (relay) antenna 304a-3 (server antenna) with Ashowrth’s repeater (120/200) to provide the repeater system with a server antenna that can be mounted on the exterior of the vehicle for improving wireless communication between base station and electronic devices within a vehicle (Nguyen, e.g., Abstract, lines 9-12, prg. [0073], lines 17-20).      Regarding claims 2 and 15, Ashowrth in view of Nguyen teach all the limitations in claims 1, 14, further, Ashowrth teaches wherein the donor antenna is mounted on a telescoping pole to enable the donor antenna to be extended away from the server antenna to provide increased isolation between the donor antenna and the server antenna (e.g., prg. [0028], lines 2-4, [0035], lines 8-10).      Regarding claim 3, Ashowrth in view of Nguyen teach all the limitations in claim 1, Nguyen teaches wherein the donor antenna is mounted on a pivotable pole operable to pivot to be substantially flush with the vehicle (e.g., prg. [0057], lines 1-6).      Regarding claims 4 and 17, Ashowrth in view of Nguyen teach all the limitations in claims 1, 14, further, Nguyen teaches comprising a plurality of server antennas configured to be mounted on the exterior of the vehicle (e.g., prg. [0018], lines 2-7).      Regarding claims 5 and 18, Ashowrth in view of Nguyen teach all the limitations in claims 1, 14, further, Ashowrth teaches further comprising an antenna port, wherein the antenna port is communicatively coupled to the first direction amplification path and the second directional amplification path, (e.g., Fig. 2, clearly illustrates the signal booster (Repeater) first and second directional paths between donor antenna (210) and server antenna (230) on Uplink and Downlink directional amplification paths), and further, Nguyen teaches the antenna port is configured to be mounted on the exterior of the vehicle (e.g., Fig. 4-5, antennas 304a-1 and antenna 304a-3).      Regarding claim 6, Ashowrth in view of Nguyen teach all the limitations in claim 5, further, Nguyen teaches further comprising a wired connection configured to connect to the antenna port and the server antenna (e.g., Fig. 4 and 5, wired connection between the relay 308a and server antenna 304a), wherein the wired connection enables the server antenna to be located away from the vehicle (e.g., Fig. 4 and 5, the wired connection between the relay 308a and server antenna 304a is away from vehicle 300a or 300f ). Regarding claims 7 and 8, Ashowrth in view of Nguyen teach all the limitations in claim 6, 1, further, Ashowrth teaches wherein the wired connection is one of a coaxial cable, a fiber optic cable, or a twisted shielded pair (TSP) cable (e.g., prg. [0020], lines 13-17), and wherein the amplified radio frequency signal is a cellular radio frequency signal (e.g., prg. [0020], lines 13-17).      Regarding claim 9, Ashowrth in view of Nguyen teach all the limitations in claim 1, further, Ashowrth teaches wherein the amplified radio frequency signal is an Industrial Science and Medical (ISM) band radio frequency signal, wherein the ISM band radio frequency signal is derived using a modem, or an ISM chip (e.g., prg. [0037], lines 10-19).      Regarding claim 10, Ashowrth in view of Nguyen teach all the limitations in claim 1, further, Nguyen teaches wherein the amplified radio frequency signal is utilized for public safety frequency boosting (e.g., prg. [0025], lines 1-10, [0037], lines 10-19),       Regarding claims 11 and 12, Ashowrth in view of Nguyen teach all the limitations in claim 1, further, Nguyen teaches wherein the donor antenna is one of a directional antenna, or an omni-directional antenna, and wherein the directional antenna is manually steerable or automatically steerable (e.g., prg. [0037]).       Regarding claim 13, Ashowrth in view of Nguyen teach all the limitations in claim 1, further, Ashowrth teaches further comprising a server antenna configured to be (e.g., Fig. 2, prg. [0019], lines 1-6, 16-17, server antenna (230) and interior antenna provides amplification of radio frequencies).      Regarding claim 16, Ashowrth in view of Nguyen teach all the limitations in claim 17, further, Nguyen teaches wherein the donor antenna is mounted on a rotatable pole operable to rotate to be substantially flush with the vehicle (e.g., prg. [0065], lines 14-16).      Regarding claim 19, Ashowrth in view of Nguyen teach all the limitations in claim 17, further, Ashowrth teaches further comprising a wired connection configured to connect to the antenna port and the plurality of server antennas, wherein the wired connection has a predetermined length to enable the plurality of server antennas to be located at a predetermined length away from the vehicle (e.g., first coaxial cable 125 transmission line connecting server antenna (110, 320), and second coaxial cable 127 transmission line connecting donor antenna (126, 210)).       Regarding claim 20, Ashowrth in view of Nguyen teach all the limitations in claim 14, further, Nguyen teaches wherein the amplified radio frequency signal is an Industrial Science and Medical (ISM) band radio frequency signal (e.g., prg. [0037], lines 10-19).      Regarding claim 21, Ashowrth in view of Nguyen teach all the limitations in claim 14, further, Ashowrth teaches, further comprising a movement detection module (prg. [0019], lines 12-17, the amplification booster (repeater) is operable with vehicle is not moving as it is operates in a fixed location).      Regarding claims 23 and 25, Ashowrth in view of Nguyen teach all the limitations in claim 22, 24, further, Ashowrth teaches, further comprising mounting the donor antenna to the exterior of the vehicle using a telescoping pole (e.g., prg. [0028], lines 2-4, [0035], lines 8-10), and further comprising determining a predetermined length of the wired connection to enable the server antenna to be located at a predetermined length away from the vehicle (e.g., prg. [0020], lines 13-17).      Regarding claim 24, Ashowrth in view of Nguyen teach all the limitations in claim 22, further, Nguyen teaches further comprising mounting the server antenna to the exterior of the vehicle using a server antenna port connected to the cellular repeater to enable the server antenna to be located remote from the vehicle via a wired connection between the server antenna port and the server antenna (e.g., prg. [0057], lines 1-5, 12-17).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
February 26, 2021